Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (C.T. Gallis (Ed.), Proceedings of the 2nd European COST E31 Conference on the Management of Recovered Wood, University Studio Press, Thessaloniki, Greece (2005), pp. 215-229) in view of Avent et al. (US 2008/0268547 A1).
Regarding claim 1, Sawyer describes a method for detecting whether a wood has been treated with a metal (page 4-5), the method comprising:
applying a solution to the wood, the solution containing a color change agent (page 4-5 “standard” solution of CS comprises of: chromazurol S (color change agenty); and
inspecting the wood following the application, wherein a change in the color change agent indicates that the wood has been treated with a metal (page 5 “The indicators were applied by brush to the previously treated wood blocks. Two replicates of each combination of species, preservative level and state (dry or wet) were observed. Figure 1 and Figure 2 show the colour changes observed on dry wood blocks and Figure 3 shows the same tests repeated on wet blocks.’).
Sawyer is silent to an antioxidant comprising a phenolic compound, a toluene, or a toluene derivative.
Avent describes a system that comprises a color indicator and a primary reductant/antioxidant “butylated hydroxytoluene (BHT),” (para. 0054). Avent states the primary reductant is a reducing agent that is a stronger or substantially equal reductant compared with the colored indicator.  It is desirable to include a primary reductant with the article that will protect the article upon exposure to air or oxidative conditions. Avent 
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate a phenolic compound, a toluene, or a toluene derivative into the solution with the color change agent of Sawyer as suggested by Avent because this would provide the solution a longer shelf life.  
Regarding claim 2, the combination described above describes that the color change agent comprises 5-{[(1 E)-3-carboxylato-5-methyl-4-oxocyclohexa-2,5-dien- 1-ylidene](2,6- dichloro-3-sulfonatophenyl)methyl }-2-hydroxy-3-methylbenzoate or a salt thereof (Sawyer: page 5 “chromazurol 8”).
Regarding claim 3, the combination described above describes that the color change agent comprises an alkali metal salt (Sawyer: page 5 “chromazurol S” comprises trisodium salt).
Regarding claim 4, the combination described above describes that the color change agent comprises a trisodium salt (Sawyer: page 5 “chromazurol S” comprises trisodium salt).
Regarding claims 5, 6, and 8, the combination described above describes a hindered phenolic compound, the phenolic compound comprises a compound having the formula is wherein R1, R2, and R3 are independently selected from = hydrogen, halogen, a C(1-12) alkoxy, or a C(1-12) alkyl group, and the [phenolic compound, the 
Regarding claim 9, the combination described above describes that the metal comprises a copper (Sawyer: page 2 “detect copper-based preservatives”).
Regarding claim 10, the combination described above describes that the solution further comprises a buffer (Sawyer: page 14 “sodium acetate buffer”).
Regarding claim 11, the combination described above describes that the concentration of the color change agent is from 1 micromolar to 1 millimolar (Sawyer: page 5 and page 17 “Chromazurol concentration” and figures 5-8).
Although the combination is silent to wherein the concentration of the [phenolic compound, the toluene, or the toluene derivative] is from 1 micromolar to millimolar, or a combination thereof, Avent suggests that the amount of BHT is a result effective variable which can be optimized depending on the needs of the user ([0056] and MPEP 2144.05).
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to modify the concentration of the BHT in the combination as suggested by Avent because it is a result effective variable that would be optimized.
Regarding claim 12, the combination described above describes all the limitation of claim 1, however is silent to that the molar ratio of the color change agent to the [phenolic compound, the toluene, or the toluene derivative] is from 0.00001 to 5000.
Sawyer variable solution ratios for usage (page 5 and page 17 “Chromazurol concentration” and figures 5-8). Additionally, Avent suggests that the 
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to modify the ratio of reagents in the combination as suggested by Sawyer and Avent because it is a result effective variable that would be optimized.
Regarding claim 13, the combination described above describes that the solution is stable for at least 3 weeks (Sawyer: page 29 “A bottle of each indicator of a “standard” formulation, i.e. the original formulation, was made at the start of the project and was assessed 14 weeks later. The indicators were stored in less than ideal conditions, i.e. in daylight at ambient temperature. No loss of activity was found, both indicators performed as before”).
Regarding claim 16, the combination described above describes that the color change agent comprises an alkali metal salt of 5-{[(1 E)-3-carboxylato-5- methyl-4-oxocyclohexa-2,5- dien- 1-ylidene](2,6-dichloro-3-sulfonatophenyl)methyl }-2- hydroxy-3-m ethylbenzoate (Sawyer: (page 5 “chromazurol S” is a trisodium salt).


Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive.  Applicant argues, As noted by Avent, the colorimetric indicator is by its nature a reductart, i.e., in the presence of oxidative conditions that could spoil or degrade the article of interest (i.e., atmospheric oxidation conditions), the colorimetric indicator is oxidized and changes color in a discernable fashion. Thus, the colorimetric indicator of Avent differs from the indicators of Sawyer. Specifically, the colorimetric indicators of Avent are materials that changes color upon oxidation in environmental conditions (e.g., a batalain, a fungal derivative, a plant derivative ([0012])) while the indicators of Sawyer are chelators that change color upon chelation with copper (chromazurol S or PAN).  In one embodiment ([0054] - [0055]), the system of Avent can include a primary reductant in addition to the colorimetric indicator. The primary reductant serves as a sacrificial material in the presence of oxidative conditions, so as to slow oxidation of other components of the system and protect the consumer product article from spoilage or degradation. A primary reductant can be a toluene compound such as butylated hydroxytoluene.” The rejection of Sawyer in view of Avent relies on the colorimetric indicator (Chromazurol S) of Sawyer and the primary reductant/antioxidant (toluene derivative) of the Avent.  Avent is used to teach that it is well known in the art that a primary reductant/antioxidant can be used to as a free radical scavenger within a system to slow oxidation of other components.  
Applicant argues, “According to Avent, the primary reductant is included with the article that is being monitored and the colorant in order to extend the shelf-life of the article that is being monitored - not in order to extend the shelf-life of the colorant. In any case, such a modification would not be effective as suggested as the colorant of Sawyer is a chelation agent and not an oxidative colorimetric indicator as in Avent.”  Para 55 of Avent specifically states the primary reductants are better free radical scavengers than the indicator.  That is, the primary reductants scavenges free radicals quicker than the indicator thereby extending the indicators shelf life.  It is well known to add 
Applicant argues, “The primary reductant of Avent is a sacrificial material that is included in the packaging system in order to extend the shelf-life of the consumer article, i.e., the pharmaceutical, the natural product, the food, the skin treatment. There is no such article in the solution of Sawyer. One of ordinary skill would simply not be led to incorporate a primary reductant as described by Avent in a solution as described by Sawyer that has neither a consumer article that is subject to environmental oxidative degration nor a colorimetric indicator that changes color upon oxidation as described by Avent.”  The Examiner agrees that the primary reductant of Avant is a sacrificial material, but disagrees that it is only used to extend the shelf-life of the consumer article.  Paragraph 55 specifically recites, “Page 7 of 9As used here, "primary reductant" is meant to refer to a reducing agent that is a stronger or substantially equal reductant compared with the colored compound of the indicator.  While the colored compound by its nature is a reductant, and therefore a preservative, it is often desirable to include a primary reductant with the article that would protect the article upon exposure to air or oxidative conditions.  When the primary reductant is a more powerful reductant than the colored compound, the primary reductant is used up preferentially and the indicator will indicate when the primary reductant has been consumed.”  The primary reductant is consumed first since it is a sacrificial agent, this in simplest form extends the colorimetric indicator from being consumed and therefore extends the shelf life of the indicator.  

Conclusion


 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797